    18-13632-mew       Doc 119-4 Filed 01/22/20 Entered 01/22/20 16:32:49   Exhibit D -
                                 In re Balasubramania
                                Liquidation           J. Harid
                                            Analysis Pg   1 of 1
                                       Chapter 11 Debtor
                                 SDNY Case No. 18-13632-mew

                           LIQUIDATION ANALYSIS AS OF 1/22/2019

Assets                                          Liquidation Value
Jewelry (Exempt)                                                $0.00
Clothing (Exempt)                                               $0.00
2018 Dell Laptop (Exempt)                                       $0.00
Total Nutrition Franchising LLC                                 $0.00
Danbury Pharma LLC                                              $0.00
Total Nutrtion Holdings, LLC                                    $0.00
Total Nutrition Retail LLC                                      $0.00
SNI LLC                                                         $0.00
The SAI Household LLC                                           $0.00
Mistaire LLC                                                    $0.00
Life Insurance Policy (Exempt)                                  $0.00
50% Interest in 2017 Tax Refund                            $70,307.00
Total Assets                                               $70,307.00

Less Costs Associated with Liquidation:
Chapter 7 Professional Fees (Est.)                         $20,000.00
Auctioneer Fees &Costs                                          $0.00
Chapter 7 Trustee Commission                                $7,030.70
Total Liquidation Costs                                     $5,000.00

Less Chapter 11 Administrative Payable Claims                  $0.00
Less Chapter 11 Professional Fee Claims                  $100,000.00
Less Chapter 11 Priority Claims                                $0.00
Net Available for Unsecured Creditors                    -$34,693.00

PROJECTED DISTRIBUTION IN CHAPTER 7                            $0.00
